             Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.1 Page 1 of 11
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRJCT COUR
                                                                      for the                                                MAR O4 2020
                                                          Southern District of California
                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
              In the Matter of the Search of                             )                                                        ,1       DEPUTY
          (Briefly describe the property to be searched                  )                                                         ~- {
           or identify the person by name and address)                               Case No.
                                                                         )
                       Black iPhone                                      )
          Seized as FP&F No. 2020250600048601                            )
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1, incorporated herein by reference
located in the             Southern               District of                California              , there is now concealed (identify the
person or describe the property lo be seized):

 See Attachment B, incorporated herein by reference

           The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                            Offense Description

         8 U.S.C. Section 1324                                                            Alien Smuggling

           The application is based on these facts:
         See attached Affidavit of Officer Carlo E. Nazareno, U.S . Customs and Border Protection

           ii Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days;.--, /                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attach~;Vs{:
                                                                                       ~




                                                                               Carlo E.
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date :      ~(Uk>
                                                                                                         'ge 's signature

City and state : San Diego, CA                                                                     , United States Magistrate Judge
                                                                                                    Printed name and title
              Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.2 Page 2 of 11




                                                 AFFIDAVIT
 1

 2                   I, Carlo E. Nazareno, being duly sworn, hereby state as follows:

 3                                           INTRODUCTION
     II          l.    I submit this affidavit in support of an application for warrant(s) to search
 4
          the following electronic device(s):
 5
                               Black iPhone
 6                             Seized as FP&F No. 2020250600048601
                               ("Target Device # l ")
 7

 B II the ("Target Device(s)"), as further described inAttachment(s) A-1 and to seize evidence
          of crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
 9   11
          Smuggling), as further described in Attachment B.
10              2.       The requested warrant( s) relate( s) to the investigation and prosecution of

11
     II Amparo DE LA TORRE for transportation of illegal aliens within the United States. The
          Target Device(s) is/are currently in the custody of Department of Homeland Security,
12
     II Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
13              3.       The facts set forth in this affidavit are based upon my personal observations,

14
     II my    training and experience, and information obtained from various law enforcement
          personnel and witnesses, including my review of reports prepared by other law
15
     II enforcement officers and agents.      This affidavit is intended to show that there is sufficient
16 II probable cause for the requested warrant(s) and does not purport to set forth all of my
l l II knowledge of the investigation into this matter. Dates and times are approximate.
                                        TRAINING AND EXPERIENCE
18
                4.       I have been employed by U.S. Customs and Border Protection since 2007, and
19
     II am currently assigned to the San Ysidro Criminal Enforcement Unit. I graduated from the
20
                                                       1

21
              Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.3 Page 3 of 11




 111 CBP Basic Academy at the Federal Law Enforcement Training Center in Glynco, Georgia.

 2
     II I am a Federal Law Enforcement Officer within the meaning of Rule 41(a)(2)(C), Federal
          Rules of Criminal Procedure and have been a Federal Law Enforcement Officer for twelve
 3 11
          years.        I am authorized by Rule 41(a) Federal Rules of Criminal Procedure to make
 4 II applications for search and seizure warrants and serve arrest warrants. I have experience
 S II and have received training with respect to conducting investigations of immigration and
          criminal violations of Titles 8, 18, 19, and 21 of the United States Code.
 6
                   5.       My current duties involve the preparation of criminal and administrative cases
 7 II for prosecution, including the use oflinking related subjects and information via electronic

 8
     II equipment          and telephones. In the course of my duties, I investigate and prepare for
          prosecution cases against persons involved in the inducement, transportation, and
 9 II harboring of illegal aliens into and within the United States; and, the utilization of illegally-

10 II obtained, counterfeit, altered or genuine immigration documents by illegal aliens to

     11
          illegally gain entry or remain in the United States.
11
                   6.       During my tenure as a CBP Officer, I have participated in the investigation of
12
     II a number of cases involving the smuggling of aliens from Mexico into the United States
13 II and transportation of illegal aliens within the United States, which have resulted in the

     11
          issuance of arrest warrants, search warrants, seizure warrants, and the indictments of
14
          persons for alien smuggling, including drivers, passengers, and guides.
15                          Through the course of my training, investigations, and conversations with
                   7.
16 II other law enforcement personnel, I have gained a working knowledge of the operational
     II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
17
          aliens into the United States from Mexico and transport them throughout the Southern
18   II n·1stnct
             · of c a1·.c: · r am aware th at 1t
                      110mm.                  · 1s
                                                 · a common practice
                                                                 · 1or
                                                                     .c: a1·1en smugg1ers to work
19 II in concert with other individuals and to do so by utilizing cellular telephones to maintain
     II communications with co-conspirators and/or illegal aliens in order to further their criminal
20
                                                          2

21
              Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.4 Page 4 of 11




 111 activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 2
     II and    transporters to easily carry out various tasks related to their smuggling activities,
          including, e.g. , remotely monitoring the progress of the aliens while the aliens are in transit,
 3
     II providing instructions to transporters, guiding aliens to specific pick up locations, warning
 4 II accomplices about law enforcement activity in the area and the status of check-point

     11
          operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 5
          locations, and/or operate alien stash houses.
 6
                 8.    The smuggling of aliens generates many types of evidence, including, but not
 7 II limited to, cellular phone-related evidence such as voicemail messages referring to the
 S JJ arrangements of travel, names, photographs, text messaging (via SMS or other
          applications), and phone numbers of co-conspirators and illegal aliens. For example,
 9
     II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
10 II contact with co-conspirators immediately prior to and/or following the crossing of the
ll JJ illegal aliens at the border, at which time they receive instructions, including where to pick-
          up the illegal aliens for transportation into the United States and where to take the illegal
12
     II aliens   after crossing into the United States. These communications may also include
13 Ii locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in

14
     II telephonic contact with co-conspirators prior to and following their crossing in order to
          make smuggling arrangements, receive instructions, and report their locations after
ls II crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to
16 JI months in advance of an event to recruit drivers and to coordinate the event. It is also
          common for co-conspirators to continue to contact each other by phone calls, social media,
17   II
          or messaging applications when contact is lost with the driver after an apprehension has
18 II occurred.

19

20
                                                          3

21
             Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.5 Page 5 of 11




 1              9.     Based upon my training, experience, and consultations with law enforcement

 2
     II officers experienced in narcotics trafficking investigations, and all the facts and opinions
          set forth in this affidavit, I know that cellular telephones (including their Subscriber
 3 ll Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,

 4 II for example, phone logs and contacts, voice and text communications, and data, such as
 S II emails, text messages, chats and chat logs from various third-party applications,
          photographs, audio files, videos, and location data. In particular, in my experience and
 6 11
          consu1tat10n
                   · wit· h 1aw en1orcement
                                  .c:       o ffi1cers experience
                                                            .     dm
                                                                   . a1·1en smugg 1·mg mvestlgat10ns,
                                                                                       .    . .

 7 II I am aware that individuals engaged in alien smuggling may store photos and videos on
 B II their cell phones that reflect or show co-conspirators and associates engaged in alien
          smuggling, as well as images and videos with geo-location data identifying alien smuggling
 9 II transportation routes, and communications to and from recruiters and organizers.

10              10.    This information can be stored within disks, memory cards, deleted data,
     II
l l remnant data, slack space, and temporary or permanent files contained on or in the cellular
          telephone. Specifically, searches of cellular telephones may yield evidence:
12
                a.    tending to indicate efforts to smuggle aliens from Mexico into the United
13                     States;
                b.     tending to identify accounts, facilities, storage devices, and/or services-such
14
                       as email addresses, IP addresses, and phone numbers-used to facilitate alien
15
                       smuggling and transportation of smuggled aliens;
16              C.    tending to identify co-conspirators, criminal associates, or others involved in
                       alien smuggling, or transportation of smuggled aliens;
17
                d.     tending to identify travel to or presence at locations involved in the smuggling,
18
                       transportation, or harboring of illegal aliens, such as stash houses, load houses,
19                     or delivery points;

20
                                                       4

21
             Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.6 Page 6 of 11




 1              e.       tending to identify the user of, or persons with control over or access to, the
                         Target Device(s); and/or
 2
                f.       tending to place in context, identify the creator or recipient of, or establish the
 3
                         time of creation or receipt of communications, records, or data involved in the
 4                       activities described above.
                                 FACTS SUPPORTING PROBABLE CAUSE
 5
               11.       On March 3, 2020, at approximately 12:05 PM, Amparo DE LA TORRE,
 6
     II (Defendant),      a United States citizen, applied for entry into the the United States from
 711 Mexico at the Otay Mesa, California Port of Entry vehicle primary Secured Entry Network
 B II for Travelers Rapid Inspection (SENTRI) lanes as the driver of a silver 2017 Kia Sorento
          bearing California license plates. The primary U.S. Customs and Border Protection (CBP)
 9
     II Officer      asked Defendant what she was bringing from Mexico and received a negative
     II
10 customs declaration.
               12.       As Defendant was released from the primary booth, another CBP Officer,
11
          conducting post-primary operations, directed Defendant to secondary for a random
12
     II agriculture inspection.     In the secondary, the vehicle was driven through the Z-Portal (x-
13 II ray machine) and a CBP Officer noticed of what appeared to be a human shape in the rear

14
     II passenger area.
               13.       Further inspection of the vehicle revealed a male person concealed in the rear
15
     II cargo area.      The individual was later identified as Luis HERNANDEZ-Martinez (MW),
1611 determined to be a citizen of Mexico without documents to enter the United States and is
17
     II now held a Material Witness.
               14.       At approximately 3: 19 PM, Defendant was advised of her Miranda Rights.
ls II Defendant         elected to waive her right to counsel and gave the following statement.
19 II Defendant denied knowledge of the smuggling act. Defendant stated she went to the doctor
          in TiJ. uana and was on her way home to Long Beach.
20   II

                                                         5

21
             Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.7 Page 7 of 11




 1              15.       MW gave the following statement during a videotaped interview.         MW

 2
     II admitted he is a citizen of Mexico and does not possess any legal documents to enter the
          United States. MW stated he was going to Garden Grove to reunite with his family and
 3
     II stated he was going to pay $7,500 US dollars upon successful entry in the United States.
 4 II           16.       A black iPhone ("Target Device(s)") was discovered in the vehicle. The cell
 S II phone ("Target Device(s)") was subsequently seized. DE LA TORRE was asked who the
          target device belonged to. DE LA TORRE claimed ownership of the cell phone.
 6
                                               METHODOLOGY
 7              17.       It is not possible to determine, merely by knowing the cellular telephone's
 B II make, model and serial number, the nature and types of services to which the device is
          subscribed and the nature of the data stored on the device. Cellular devices today can be
 9 II simple cellular telephones and text message devices, can include cameras, can serve as

10 II personal digital assistants and have functions such as calendars and full address books and
ll II can be mini-computers allowing for electronic mail services, web services and rudimentary
          word processing. An increasing number of cellular service providers now allow for their
12
     II subscribers to      access their device over the internet and remotely destroy all of the data
13 II contained on the device. For that reason, the device may only be powered in a secure

14
     II environment or, if possible, started in "flight mode" which disables access to the network.
          Unlike typical computers, many cellular telephones do not have hard drives or hard drive
ls   II equivalents and store information in volatile memory within the device or in memory cards
16 II inserted into the device. Current technology provides some solutions for acquiring some of
          the data stored in some cellular telephone models using forensic hardware and software.
17   II
          Even if some of the stored information on the device may be acquired forensically, not all
ls II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
19 II data acquisition or that have potentially relevant data stored that is not subject to such
          acquisition the examiner must inspect the device manually and record the process and the
20   II               '

                                                       6

21
              Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.8 Page 8 of 11




 1 II results using digital photography. This process is time and labor intensive and may take

     11
          weeks or longer.
 2
                  19.   Following the issuance of this warrant, a case agent familiar with the
 3
     II investigation    will collect the subject cellular telephone and subject it to analysis. All
 4 II forensic analysis of the data contained within the telephone and its memory cards will

 5
     II employ search protocols directed exclusively to the identification and extraction of data
          within the scope of this warrant.
 6
                  20.   Based on the foregoing, identifying and extracting data subject to seizure
 7 II pursuant to this warrant may require a range of data analysis techniques, including manual
          review, and, consequently, may take weeks or months. The personnel conducting the
 811
          identification and extraction of data will complete the analysis within 90 days, absent
 9   11
          further application to this court.
10                         PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
                  21.   Law enforcement has previously attempted to obtain the evidence sought by
11
          this warrant through the owners' consent. Consent was not given.
12
                                               CONCLUSION
13                22.   Based on the facts and information set forth above, there is probable cause to

14
     II believe     that a search of the Target Device(s) will yield evidence of alien smuggling
          violation of Title 8, United States Code, Sections 1324.
15                23.   Because the Target Device(s) were seized at the time of DE LA TORRE's
16 \I arrest and have been securely stored since that time, there is probable cause to believe that
l l \I such evidence continues to exist on the Target Device(s). As stated above, I believe that
          the appropriate date range for this search is from February 3, 2020, through March 3,
18
          2020.
19

20
                                                      7

21
             Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.9 Page 9 of 11




 1              24.    Accordingly, I request that the Court issue warrants authorizing law

     11
          enforcement to search the item(s) described in Attachment(s) A-1 and seize the items listed
 2
          in Attachment Busing the above-described methodology.
 3
                I swear the foregoing is true and correct to the best of ITIY knowledge and belief.
 4

 5
                                                 Carlo    ~    L,U,


 6

 711 Subscribed and sworn to before me this         'fE""     day of March, 2020.

 8

 9 11 Linaa..L&~
          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20
                                                      8

21
      Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.10 Page 10 of 11




 1
                                        ATTACHMENT A-1
 2
 3
                                  PROPERTY TO BE SEARCHED
 4
 511 The following property is to be searched:
 6
 711 Black iPhone
 8 II Seized as FP&F No. 2020250600048601
      ("Target Device # l ")
 9
10 II Target Device is currently in the custody of the Department of Homeland Security,
      Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Case 3:20-mj-00974-LL Document 1 Filed 03/04/20 PageID.11 Page 11 of 11



                                         ATTACHMENTB
 1
 2 II        Authorization to search Target Device described in Attachment A includes the
 3
   II search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
      permanent files contained on or in the Target Device for evidence described below. The
 411 seizure and search of the Target Device shall follow the search methodology described in
 5 11 the attached affidavit submitted in support of the warrant.
 6 II       The evidence to be seized from the cellular/mobile telephone will be electronic
 7
   II records, communications, and data such as emails, text messages, chats, and chat logs from
     various third-party applications, photographs, audio files, videos, and location data, for the
 811 period of February 3, 2020 to March 3, 2020:
 9
           a.    tending to identify attempts to smuggle aliens from Mexico into the United
10               States;
11
           b.    tending to identify accounts, facilities, storage devices, and/or services-such
12               as email addresses, IP addresses, and phone numbers-used to facilitate the
13               smuggling of aliens from Mexico into the United States;

14         C.    tending to identify co-conspirators, criminal associates, or others involved in
15               the smuggling of aliens from Mexico into the United States;

16         d.    tending to identify travel to or presence at locations involved in the smuggling
17               aliens from Mexico into the United States, such as stash houses, load houses,
                 or delivery points;
18
19         e.    tending to identify the user of, or persons with control over or access to,
                 cellular/mobile telephone( s); and/or
20
21         f.    tending to place in context, identify the creator or recipient of, or establish the
                 time of creation or receipt of communications, records, or data involved in the
22               activities described above.
23
      which are evidence of violations of Title 8, United States Code, Sections 1324(a)(2)(B)(ii)
24 II and (iii), Bringing in Aliens Without Presentation and Bringing in Aliens for Financial
25 11 Gain.

26
27
28
